              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NANETTE BLOXHAM and JUSTIN
BLOXHAM,                                         NO. 3:19-CV-0481
      Plaintiffs,
                                                 (JUDGE CAPUTO)
             v.
ALLSTATE INSURANCE
COMPANY,
      Defendant.

                                MEMORANDUM
      Presently before me is the Motion for Judgment on the Pleadings (Doc. 16) filed
by Defendant Allstate Insurance Company (“Defendant”). For the reasons that follow,
the motion will be denied.
                                     I. Background
      The facts as alleged in the Amended Complaint (Doc. 9) are as follows:
      On or about March 17, 2017, Nanette and Justin Bloxham (“Plaintiffs”)
purchased an insurance policy from Defendant which provided coverage for a home
at 2082 State Route 247, Clifford Township, Lackawanna County, Pennsylvania. (See
Doc. 9, ¶ 6). The policy provided coverage for loss to the dwelling in the amount of
$167,388.00, personal property loss in the amount of $117,172.00, and loss of use
limited to loss sustained not to exceed 12 consecutive months. (See id. at ¶ 8).
      On or about May 18, 2017, Plaintiffs sustained an accidental fire loss to the
home and personal property. (See id. at ¶ 9). The home was a total loss. (See id. at
¶ 19). Plaintiffs reported the loss to Defendant and complied with all requests for
information. (See id. at ¶ 10-11).
      By correspondence dated May 3, 2018, Defendant denied payment on the basis
that Plaintiffs did not reside at the subject property. (See id. at ¶ 12 & Ex. “B”).
Therein, Defendant explained: “Allstate’s investigation has determined that neither
Nanette nor Justin resided at the Property. There were misrepresentations of fact
material to the claim, including, but not limited to misrepresentations related to
residency, condition of the Property prior to the fire, ownership of the Property, and
issues regarding utilities at the Property.” (Id. at Ex. “B”). The denial letter also cited
the policy language relied on by Defendant to deny coverage. (See id.).
        Plaintiffs dispute the decision to deny coverage “and continue to argue their
claim that the property was in fact occupied at the time of the fire as the Plaintiff,
Justin Bloxham, was residing there and he was making ongoing and continuous repairs
and renovations to the dwelling so he could continue to reside there.” (Id. at ¶ 13).
        Prior to denying Plaintiffs’ claim, Defendant took Justin Bloxham’s Statement
Under Oath, at which time he produced a valid driver’s license reflecting that his
address was at the Property. (See id. at ¶ 14). He also testified that he lived at the
Property for more than ten years prior to the fire. (See id. at ¶ 15). Justin Bloxham
slept there and was “settled there and made that residence his home. [He] had his
personal belonging there and was at the home every day.” (Id. at ¶ 16).
        Based on the foregoing, Plaintiffs commenced litigation against Defendant by
filing a Praecipe for Writ of Summons in the Court of Common Pleas of Susquehanna
County, Pennsylvania. (See Doc. 1-2, ¶ 1). Plaintiffs subsequently filed a two-Count
Complaint asserting claims for breach of contract (Count I) and statutory bad faith
(Count II). (See Doc. 1-2, Ex. “A”, generally). Defendant removed the action to this
Court on March 18, 2019. (See Doc. 1, generally). Defendant moved to dismiss the
Complaint, (see Doc. 3, generally), and that motion was granted. (See Doc. 7,
generally). Plaintiffs were, however, given leave to file an amended pleading. (See
id.).
        On June 2, 2019, Plaintiffs filed a one-Count Amended Complaint for breach
of contract. (See Doc. 9, generally). Defendant answered the Amended Complaint on
June 24, 2019. (See Doc. 13, generally). Thereafter, Defendant filed the instant
motion for judgment on the pleadings. (See Doc. 16, generally). That motion is now
                                            2
ripe for disposition.
                                  II. Legal Standard
      Federal Rule of Civil Procedure 12(c) provides: “[a]fter the pleadings are closed
-- but early enough not to delay trial -- a party may move for judgment on the
pleadings.” Fed. R. Civ. P. 12(c). Judgment on the pleadings is appropriate “if the
movant clearly establishes that there are no material issues of fact, and he is entitled
to judgment as a matter of law.” Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 220
(3d Cir. 2005). “‘A motion for judgment on the pleadings based on the defense that
the plaintiff has failed to state a claim is analyzed under the same standards that apply
to a Rule 12(b)(6) motion.’” Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017)
(quoting Revel v. Port Auth. of NY, NJ, 598 F.3d 128, 134 (3d Cir. 2010)). “In
considering a motion for judgment on the pleadings, a court must accept all of the
allegations in the pleadings of the party against whom the motion is addressed as true
and draw all reasonable inferences in favor of the non-moving party.” Id. at 417-18
(citing Allah v. Al–Hafeez, 226 F.3d 247, 249 (3d Cir. 2000)). “In ruling on a motion
for judgment on the pleadings, ‘the court reviews not only the complaint but also the
answer and written instruments attached to the pleadings.’” Barnard v. Lackawanna
Cnty., 194 F. Supp. 3d 337, 340 (M.D. Pa. 2016) (quoting Brautigam v. Fraley, 684
F. Supp. 2d 589, 591 (M.D. Pa. 2010)); see also L-7 Designs, Inc. v. Old Navy, LLC,
647 F.3d 419, 422 (2d Cir. 2011) (“On a 12(c) motion, the court considers the
complaint, the answer, any written documents attached to them, and any matter of
which the court can take judicial notice for the factual background of the case.”).
                                    III. Discussion
      Defendant argues that it is entitled to judgment on the pleadings on Nanette
Bloxham’s breach of contract claim because she did not reside at the Property, and that
it is entitled to judgment on the pleadings as to Justin Bloxham’s claim because there
is no evidence that he resided at the Property and/or because he made
misrepresentations of material facts and circumstances. (See Doc. 17, generally).
                                           3
While Plaintiffs concede that Nanette Bloxham did not reside at the Property,1 they
dispute that Defendant is entitled to judgment on the pleadings as to Justin Bloxham’s
breach of contract claim. (See Doc. 18, generally).
      The elements necessary to plead a breach of contract claim under Pennsylvania
law are: “(1) the existence of a contract, including its essential terms[;] (2) a breach
of the contract; and, (3) resultant damages.” Meyer, Darragh, Buckler, Bebenek &
Eck, P.L.L.C. v. Law Firm of Malone Middleman, P.C., 137 A.3d 1247, 1258 (Pa.
2016) (citing J.F. Walker Co., Inc. v. Excalibur Oil Grp. Inc., 792 A.2d 1269, 1272
(Pa. Super. Ct. 2002)).
      Under the applicable policy at issue here, “Dwelling Protection” is provided for
“Your dwelling including attached structures. . . .” (Doc. 13, Ex. “F”, 5). “Dwelling”
is defined in the policy as “a one, two, three, or four family building structure,
identified as the insured property on the Policy Declarations, where you reside and
which is principally used as a private residence.” (Id. at 4). The policy “thus clearly
makes coverage conditional on at least one of the insureds residing at the Subject
Property, and numerous federal courts in Pennsylvania have interpreted similar policy
language in the same way.” Gerow v. State Auto Prop. & Cas. Co., 346 F. Supp. 3d
769, 778-79 (W.D. Pa. 2018) (citing Campbell v. State Farm Fire & Cas. Co.,
2:18-cv-00292, 2018 WL 3468214, at *1 (W.D. Pa. July 18, 2018) (dismissing a
complaint against an insurer for breach of contract and bad faith when the insured did
not reside at the covered property at the time of the loss); Chen v. Allstate Ins. Co.,
Civil Action No. 11-2356, 2012 WL 460416, at *6 (E.D. Pa. Feb. 14, 2012) (finding
that “the policy language is clear that [the p]laintiff's residency is a condition
precedent to insurance coverage”); Bell v. Allstate Ins. Co., No. Civ.A. 03-CV-4482,
2005 WL 1353527, at *3-4 (E.D. Pa. May 31, 2005) (“The definition of dwelling


 1
        Nanette Bloxham’s breach of contract claim will therefore be dismissed with
        prejudice.

                                             4
clearly and unambiguously requires that the property to be insured be owner occupied
at the time of the loss.”); Certain Underwriters at Lloyd's London, Eng. v. Clark, No.
CIV. A. 97-6674, 1998 WL 404807, at *5-6 (E.D. Pa. July 16, 1998) (explaining that
nearly identical language meant that the “[d]efendants by definition must reside at the
residence premises; coverage was expressly conditional upon [the defendants] living
in the house”); Gardner v. State Farm Fire & Cas. Co., 544 F.3d 553, 560 (3d Cir.
2008) (denying coverage for an insured's claims because the insured was not residing
at the insured property and the injury was thus excluded from coverage)).
      Here, Plaintiffs adequately allege that Justin Bloxham resided at the Property.
(See Doc. 9, generally). Specifically, they aver that Justin Bloxham lived at the
property for more than ten (10) years prior to the loss, that he had a valid driver’s
license reflecting his address as that at the Property, that he slept at the Property, that
his personal belongings remained at the Property, and that he was at the Property every
day. (See id. at ¶¶ 14-16). Accepting the allegations in the Amended Complaint as
true and drawing all reasonable inferences in their favor, Plaintiffs have plausibly pled
that Justin Bloxham resided at the Property at the time of the fire. As such, judgment
on the pleadings in favor of Defendant on Justin Bloxham’s breach of contract claim
is not warranted.
      Defendant’s Answer to the Complaint and the documents attached thereto do
not compel a contrary finding. First, Defendant relies on transcripts of the Statements
Under Oath given by Plaintiffs, but such transcripts are not properly considered in
evaluating a motion for judgment on the pleadings.
      Rule 10(c) of the Federal Rules of Civil Procedure provides that “[a] copy of a
written instrument that is an exhibit to a pleading is a part of the pleading for all
purposes.” Fed. R. Civ. P. 10(c). The types of exhibits that are considered “written
instruments” and are “incorporated within the pleadings by Rule 10(c) consist largely
of documentary evidence, specifically, contracts, notes, and other ‘writing[s] on which
[a party's] action or defense is based.’” Rose v. Bartle, 871 F.2d 331, 340 n.3 (3d Cir.
                                            5
1989) (internal citations omitted). For that reason, “lengthy exhibits containing
evidentiary matter should not be attached to the pleadings.” Id. (alterations, citation,
and quotation omitted); see also J.B. Hunt Transport, Inc. v. Liverpool Trucking Co.,
Inc., No. 11-1751, 2013 WL 3208586, at *3 (M.D. Pa. 2013) (“Exhibits solely
containing evidentiary matter, such as depositions, are not considered ‘written
instruments’ under Rule 10(c) and are typically excluded from consideration of the
pleadings.”). Because the Statements Under Oath consist of only evidentiary matters,
they cannot be considered at this juncture. See, e.g., Calpin v. Lackawanna Cty., No.
16-2013, 2017 WL 590277, at *6 (M.D. Pa. Feb. 14, 2017).
      The Investigative Report attached to Defendant’s Answer cannot be considered
for the same reason. It is a “lengthy exhibits containing evidentiary matter,” which the
Third Circuit has instructed “should not be attached to the pleadings.” Rose, 871 F.2d
at 340 n.3. Accordingly, that document cannot form the basis for granting the present
motion. See, e.g., Day v. DeLong, No. 3:16-cv-00437, 2017 WL 5903761, at *7 (S.D.
Ohio Nov. 30, 2017) (written narrative reports are “not on par with a contract, deed,
will, promissory note, or other such ‘written instruments’ within Rule 10(c).
Defendants essentially ask the Court to accept as true the version of the events they
describe in their written reports and the EMT form. This is contrary to Rule 12(c)’s
mandate that the facts alleged in Day’s Complaint be taken as true and that his
Complaint be construed in his favor.”), report and recommendation adopted, 2018
WL 348057 (S.D. Ohio Jan. 10, 2018); accord In re Herbalife, Ltd. Sec. Litig., No. 14-
2850, 2015 WL 12734014, at *1 (expert reports are not “written instruments” under
Rule 10(c)).
      Similarly, the bills reflecting power usage at the subject Property also implicate
only evidentiary matters, so they are not “written instruments” under Rule 10(c).
Moreover, even if they could be considered, the bills simply serve to contradict
Plaintiffs’ factual averments that Justin Bloxham slept at the Property and lived there
for more than ten (10) years prior to the fire. Since a Rule 12(c) motion is evaluated
                                           6
under the same standard as a Rule 12(b)(6) motion, I accept the averments in the
Amended Complaint as true for purposes of ruling on the motion before me. See, e.g.,
Kaite v. Altoona Student Transp., Inc., 296 F.3d 736, 741 n.3 (W.D. Pa. 2017); accord
Allen v. Eckard, No. 17-996, 2018 WL 2113234, at *1 (M.D. Pa. May 8, 2018) (“As
a result of the obligation to view the facts and reasonable inferences in favor of the
nonmovant, however, a court should treat any allegations in the answer that contradict
the complaint as false.”). Thus, the bills setting forth purported electric use at the
Property do not permit entry of judgment on the pleadings.
          Finally, insofar as Defendant claims that it is entitled to judgment on the
pleadings in light of materially false information provided by Justin Bloxham in the
course of its investigation of the loss, Defendant again relies on the transcript of his
Statement Under Oath. But, as said before, that transcript is not a “written instrument”
pursuant to Rule 10(c). So Defendant’s motion cannot be granted on this ground
either.
                                     IV. Conclusion
          For the above stated reasons, Nanette Bloxham’s breach of contract claim will
be dismissed with prejudice, but Defendant’s motion for judgment on the pleadings
will be denied.
          An appropriate order follows.


October 9, 2019                                    /s/ A. Richard Caputo
Date                                               A. Richard Caputo
                                                   United States District Judge




                                            7
